Citation Nr: 0829387	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  00-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds to the right forearm.

2.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound to the left forearm.

3.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound to the right lower leg.

4.  Entitlement to an effective date earlier than April 6, 
1999, for the award of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than April 6, 
1999, for entitlement to a total disability rating based upon 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1998, 
November 2002, and March 2003 by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at personal hearings 
before the undersigned Veterans Law Judge in April 2001 and 
August 2004.  A copy of the transcript of that hearing is of 
record.

The September 1998 rating decision, in pertinent part, denied 
entitlement to service connection for PTSD and established 
service connection for residuals of a shell fragment wound to 
the right forearm with a 0 percent rating effective from 
November 25, 1997, for residuals of a shell fragment wound to 
the right upper arm with a 0 percent rating effective from 
November 25, 1997, for residuals of a shell fragment wound to 
the left upper arm with a 0 percent rating effective from 
November 25, 1997, and for residuals of a shell fragment 
wound to the right lower leg with a 0 percent rating 
effective from November 25, 1997.  The veteran subsequently 
submitted a notice of disagreement from these determinations.  

An April 2002 rating action granted entitlement to an 
increased 10 percent rating for the residuals of a shell 
fragment wound to the right forearm with retained metallic 
foreign body and degenerative changes.  An effective date 
from February 5, 2002, was assigned.  The RO also clarified 
that the service-connected left upper arm wound was more 
accurately described as to the left forearm.  The veteran 
subsequently expressed disagreement with the increased rating 
assigned for the right forearm disability and asserted that 
separate 10 percent ratings were warranted for disabilities 
to the right wrist and forearm.  

The April 2002 rating decision granted entitlement to service 
connection for PTSD and assigned a 10 percent rating 
effective from September 1, 1998, and a 30 percent rating 
effective from April 6, 1999.  The veteran submitted a notice 
of disagreement as to the compensation level and effective 
dates assigned and asserted that a 70 percent rating was 
warranted for his PTSD.  In a November 2002 rating decision 
the RO granted an earlier effective date from November 25, 
1997, for the assigned 10 percent rating for PTSD and granted 
an increased 70 percent rating effective from April 6, 1999.  
The veteran was notified that the award of a 70 percent 
rating was considered to be a complete resolution of his 
appeal for an increased rating.  He subsequently asserted 
that the effective date for the award of the 70 percent 
rating should be from December 1, 1997.  As the veteran has 
expressed no disagreement as to the assigned compensation 
level, the appeal as to entitlement to an increased rating 
for PTSD is fully resolved.

In a January 2003 rating decision the RO granted entitlement 
to a separate rating for a residual left forearm shell 
fragment wound scar.  A 10 percent rating was assigned 
effective from September 17, 2002.  A March 2003 rating 
decision granted entitlement to TDIU effective from April 6, 
1999.  The veteran expressed disagreement with the assigned 
effective date for TDIU and asserted an effective date from 
December 1, 1997, was warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
residuals of shell fragment wounds to the right forearm are 
manifested by no more than a moderate muscle injury to Muscle 
Group VII; these manifestation have been present since the 
date of claim on November 25, 1997.

3.  The evidence demonstrates the veteran's service-connected 
residuals of a shell fragment wound to the left forearm are 
manifested by no more than a moderate muscle injury to Muscle 
Group VII; these manifestation have been present since the 
date of claim on November 25, 1997.

4.  The evidence demonstrates the veteran's service-connected 
residuals of a shell fragment wound to the right lower leg 
are manifested by no more than a slight muscle injury to 
Muscle Group XII.

5.  An original claim for VA benefits including for PTSD was 
received on February 11, 1998.

6.  A November 2002 rating decision granted entitlement to a 
10 percent rating for PTSD effective from November 25, 1997, 
and entitlement to a 70 percent rating effective from April 
6, 1999; entitlement to TDIU was awarded in a March 2003 
rating decision effective from April 6, 1999.

7.  There is no evidence of any earlier unadjudicated formal 
or informal claims for PTSD or for TDIU nor evidence 
demonstrating entitlement to a 70 percent rating for PTSD or 
TDIU arose prior to April 6, 1999.  




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, 
effective from November 25, 1997, for the residuals of a 
shell fragment wound to the right forearm have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.73, Diagnostic Code 5307 (2007).

2.  The criteria for a 10 percent rating, but no higher, 
effective from November 25, 1997, for the residuals of a 
shell fragment wound to the left forearm have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.73, Diagnostic Code 5307 (2007).

3.  The criteria for a compensable rating for the residuals 
of a shell fragment wound to the right lower leg have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.73, Diagnostic Code 5312 (2007).

4.  The criteria for an effective date earlier than April 6, 
1999, for the assignment of a 70 percent rating for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).

5.  The criteria for an effective date earlier than April 6, 
1999, for the award of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2001, September 2003, January 
2005, and May 2005.  Those letters notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided to the veteran in September 2006.  Here, 
the duty to notify was not fully satisfied prior to the 
decision from which the appeal arose because the decision 
occurred many years before enactment of the VCAA.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Although a fully compliant notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case in a November 2007 supplemental statement of the 
case, after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

The duty to assist requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to the matter on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available evidence is 
sufficient for an adequate determination.  

Increased Ratings - Factual Background

Service medical records show that in July 1969 the veteran 
sustained multiple missiles wounds secondary to the explosion 
of a booby trap.  The wounds included a missile wound to the 
anteromedial aspect of the left forearm with partial motor 
and sensory deficit to the ulnar nerve distribution, an open 
fracture to the small bones of the right wrist with fragment 
in capsule, a small missile fragment wound to the anterior 
left thigh with no motor or sensory deficit, and a wound to 
the proximal tibial compartment of the right leg with pedis 
pulses decreased, but present.  Records show the wounds were 
debrided with insertion of drains in the right and left 
forearms.  The right and left forearm, right wrist, left 
anterior thigh, right lateral knee, and right anterior tibial 
compartment wounds were debrided.  Good circulation was noted 
to all extremities.  

Hospital records dated from July to September 1969 show the 
veteran had an apparent ulnar nerve repair on the left which 
was probably a decompression.  A physical examination 
revealed the veteran was well nourished, well developed, and 
in no acute distress.  He had a short arm cast on the right 
with a scar over the anterolateral right elbow.  He was 
unable to extend his arm beyond 135 degrees and could not 
fully extend his middle and ring fingers.  The fingers could 
be extended passively and there was no neurological or 
circulatory deficiency in the right hand.  There was a 
cicatrix over the anteromedial aspect of the left upper 
forearm.  A positive Tinel's sign was elicited to the right 
and index fingers and there was full range of motion to the 
left fingers, hand, and forearm with no neurovascular defect.  
There were healed fragment wounds to the lower extremities.  
X-rays of the right hand revealed healing fractures of the 
triquetrum and pesiform bones.  

Re-evaluation prior to hospital discharge in September 1969 
revealed right palmar flexion to 35 degrees and dorsiflexion 
to 60 degrees.  Adduction and abduction of the right wrist 
were limited to approximately 10 to 15 degrees.  There was 
mild tenderness over the fractured area to palpation.  It was 
noted the veteran had experienced occasional paresthesia in 
the ulnar distribution of the left arm and hand.  The 
discharge diagnoses included multiple fragment wounds to the 
upper and lower extremities, fractures to the right 
triquetrum and pesiform, and left ulnar neuropraxia.  

A March 1970 report noted revision of an old cicatrix to the 
right hand.  The veteran's April 1970 separation examination 
revealed a three-inch scar to the left forearm, a one-inch 
circular scar and a one-inch linear scar to the right wrist, 
and a three-inch linear scar to the lower right leg. 

The veteran submitted an informal claim for VA benefits on 
November 25, 1997.  He submitted his original application for 
VA benefits in February 1998.  

On VA examination in July 1998 the veteran complained of some 
occasional numbness, but denied any other current symptoms, 
limitation of motion, or disfigurement.  He reported 
subjective numbness upon examination of the right forearm, 
but was able to feel touch.  The examiner noted the forearm 
was strong with no evidence of muscle mass loss, weakness, 
herniation, or loss of function or involvement of the joint.  
On the left arm there was a three-inch linear scar and the 
veteran complained of some degree of numbness below the scar 
in the ulnar distribution.  It was noted he was able to feel 
touch and pain and that there was no weakness, atrophy, or 
loss of muscle function.  There was a small, faint scar to 
the right lower leg that was asymptomatic except for a 
feeling of some numbness immediately below the scar.  The 
veteran was able to feel touch, sensation, and pain and there 
was no loss of muscle mass or functional deficit.  The 
diagnoses included multiple healed, nondisfiguring, 
asymptomatic scars secondary to shell fragment wounds and no 
functional muscle deficit or residual muscular abnormality.  
The examiner noted there were no symptoms and no loss of 
function with the only sequelae on examination being an 
impairment of sensation or numbness explained by injuries to 
the sensory branches of nerves near or adjacent to the shell 
fragment wound scars.

At a personal hearing in November 1999 the veteran testified 
that in cold or moist weather his right forearm scar would 
swell and tear and that he had limited motion in his right 
wrist.  He stated a diagnosis of arthritis of the right wrist 
had been provided.  He reported he had constant numbness and 
tingling in the left upper extremity including in the bottom 
two fingers.  He stated these disorders affected his 
endurance in his prior occupation as an industrial/commercial 
painter.  He also reported that he was unable to walk fast or 
jog because of his right lower leg scar and that he felt 
tightness and burning in the scar after walking half a mile.  

In testimony in April 2001 he reported that he had a retained 
metal fragment in his right wrist that could not be removed.  
He stated he took anti-inflammatory medication which kept his 
wrist from swelling.  He also reported that he experienced 
numbness along the left arm into the fingers.  

VA examination on February 5, 2002, included a diagnosis of a 
superficial shell fragment wound to the right forearm and a 
residual painless scar without any known functional 
disability.  The examiner noted a three-inch long scar on the 
left arm, slightly medially below the elbow.  There was no 
significant muscle retraction, loss of function, weakness, or 
tenderness.  The veteran complained of numbness along the 
tract of the ulna, but he was able to feel touch in the area.  
He was able to flex and extend his wrist with no pain and 
maintained a strong grip with no problem with coordination.  
There was a nontender three-inch shell fragment wound to the 
right lower leg with no significant atrophy, retraction, 
weakness, or pain.  The examiner described all of the 
veteran's shell fragment wounds as superficial and painless.  
There was no significant loss of muscle strength or power and 
no disfiguring scars.  X-rays revealed degenerative changes 
in the right wrist.  It was noted that there was a metallic 
foreign body in the palmar aspect of the right wrist near the 
triangular fibrocartilage with some calcification in the area 
and marked spurring of the carpal bones, dorsally.  
VA treatment records dated in September 2002 noted the 
veteran complained of a history of hand sensation impairment 
since Vietnam with some recent increase in tingling and 
sensory distortion.  The examiner noted bilateral upper 
extremity active range of motion within normal limits with 
grip strength at 85 pounds to the right hand and 82 pounds to 
the left hand.  Fine motor coordination was within normal 
limits with complete independence of activities of daily 
living.  Sensation was intact for light touch and 
stereognosis with some diminishment of fine discrimination on 
left hand ulnar distribution.  The diagnosis was ulnar 
neuropathies. 

VA examination in September 2002 included a diagnosis of 
shell fragment wound to the left forearm involving muscle 
group VII.  X-rays revealed foreign bodies in the left arm 
with the largest medially adjacent to the proximal ulna.  It 
was noted there were no complaints of flare-ups, no bony, 
nerve, or vascular structures involved, and no significant 
muscle pain.  Examination revealed a 1.75-inch long entry and 
surgical wound to the volar aspect of the left medial 
forearm.  There was some tissue loss and the scar was tender 
and adherent.  There was no evidence of tendon damage, bone, 
joint, or nerve damage, or muscle herniation.  Muscle 
strength and muscle function were good.  

At his personal hearing in August 2004 the veteran testified 
that he felt a pulling sensation in his right forearm and 
some tingling and numbness.  He denied any pain in the scar 
itself.  He described his left forearm wound as having been 
deep and stated he experienced a loss of sensation in the arm 
to the fingers.  He stated the scar was painful and tender to 
the touch.  He also described his right lower leg wound has 
having been a deep penetrating wound.  He stated he 
experienced a burning sensation in the area when walking for 
approximately half a mile.  

A February 2007 VA examination noted the veteran had two 
right forearm shell fragment wound scars to the right 
forearm, one in the antecubital space and one at the wrist.  
He complained of occasional stinging and numbness in the area 
of each scar.  The scars were healed and he stated he had no 
problems with the scars.  It was noted he took medication for 
other neurologic and pain symptoms related to a nonservice-
connected spine disorder, but that he received some right 
forearm symptom relief as a result of that medication.  He 
used no splints and had no trouble gripping or holding 
things.  He was no longer working as a painting contractor, 
but he performed household chores.  He denied any real 
weakness in the hand or wrist.  

An examination revealed a six centimeter scar in the 
antecubital fossa over the brachialis muscles that was well 
healed.  The scar was one millimeter wide and was not 
elevated, depressed, or tender.  Feelings of numbness could 
not be elicited.  Motor strength of the brachialis muscle and 
neurologic examination were normal.  There was no loss of 
tissue under the scar in the antecubital fossa.  There were 
also two small scars on the radial side of the right wrist 
and on the dorsal surface that were each about two 
centimeters in length and were well healed with no herniation 
or dehiscence.  There was very slight tenderness to 
palpation, but no real tenderness.  The scars were not 
elevated or depressed and there was no loss of tissue under 
the scars.  

Range of motion studies revealed full motion of the elbow 
with flexion to 145 degrees and extension to 0 degrees.  The 
motion was effortless with no change upon repetitive motion.  
There was full motion to the wrist with flexion to 
80 degrees, dorsiflexion to 80 degrees, radial deviation to 
20 degrees, and ulnar deviation to 45 degrees.  Grip strength 
in the hand and wrist strength against resistance were normal 
and equal and symmetric to the left upper extremity.  There 
was no significant decrease in perception of light touch over 
the hand.  There was no change in wrist motion on repetitive 
motion testing.  There was also full range of motion in all 
the fingers of the right hand.  

On VA joints examination in February 2007 the veteran 
complained of very mild numbness in the area of his left 
forearm scar which extended down the ulnar aspect of the left 
arm to the ring and small fingers of the left hand.  He 
stated he had decreased grip strength and occasionally 
dropped things.  He denied any real flare-ups and did not use 
any type of splint or brace.  It was noted he had retired on 
disability because of another disorder, but was able to 
perform activities of daily life.  He stated he was right 
hand dominant.  The veteran also complained of occasional 
burning to a four centimeter shell fragment wound scar to the 
upper third of his right shin.  There was no herniation or 
dehiscence and no problem with ambulation or other activities 
due to this scar.  There were no significant flare-ups.
Physical examination of the left forearm/elbow revealed a six 
centimeter scar over the palmar surface of the left forearm 
that was approximately .5 centimeters in width.  The scar was 
not significantly depressed or elevated.  There was no 
evidence of keloid formation or loss of tissue under the scar 
and the scar was not adherent to the underlying tissue.  
There was normal range of motion of the elbow which was not 
involved with the scar and there was no loss of motion in the 
left wrist or hand.  All motions were full, equal, and 
symmetrical with the right upper extremity.  The veteran 
complained of a very slight decrease in perception of light 
touch over the lateral aspect of the left forearm and left 
fourth and fifth fingers.  There was full range of motion to 
those fingers and grip strength in the hand and wrist and 
elbow strength were completely normal.  There was no change 
on repetitive motion testing.  The right shin scar was normal 
with no elevation or depression or adherence to the 
underlying tissue.  There was no tissue breakdown of any of 
the scars and no loss of tissue, tenderness, or abnormality 
of the nerves or muscles in the area of the right shin.  The 
diagnoses included shell fragment wounds to the left forearm 
and right lower leg with residuals.  

Increased Rating - Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).



Muscle Injuries - Specific Laws and Regulations

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A slight muscle injury is a simple wound to the muscle 
without debridement or infection.  Records of the injury are 
demonstrated by a superficial wound with brief treatment and 
return to duty, healing with good functional results, and no 
cardinal signs or symptoms of muscle disability.  The 
objective findings would include a minimal scar, but no 
evidence of fascial defect, atrophy, or impaired tonus and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.   Id.

530
7
Group VII. - The Forearm and Hand
Rating

Function: Flexion of wrist and fingers. 
Muscles arising from internal condyle of humerus: 
1.	Flexors of the carpus and long flexors of fingers 
and thumb; 
2.	pronator. 


Dominant
Non-
dominant

Severe
40
30

Moderately Severe
30
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5307 (2007).

531
2
Group XII. - The Foot and Leg
Rating

Function: Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3). 
Anterior muscles of the leg: 
1.	Tibialis anterior; 
2.	extensor digitorum longus; 
3.	extensor hallucis longus; 
4.	peroneus tertius. 

    Severe
30

    Moderately Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5312 (2007).



Scars - Specific Laws and Regulations

During the course of this appeal VA regulations for the 
evaluation of skin disabilities were revised, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) and corrections 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  The criteria most applicable to the present claim 
under diagnostic code 7804, however, were not revised.  

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. (See Sec. 4.68 of this part on the 
amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).



Wrist - Specific Laws and Regulations

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

521
5
Wrist, limitation of motion of:
Majo
r
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a (2007).

                 
38 C.F.R. § 4.71, Plate I (2007) 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40 (2007).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

Nerve Injuries - Specific Laws and Regulations
851
5
Paralysis of: The Median Nerve
Majo
r
Mino
r

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended 
than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with 
trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
861
5
Neuritis
871
5
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).

851
6
Paralysis of:  The Ulnar Nerve

Majo
r
Mino
r

Complete; the "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot 
spread the fingers (or reverse), cannot adduct 
the thumb; flexion of wrist weakened
60
50

Incomplete:

  Severe
40
30

  Moderate
30
20

  Mild
10
10
861
6
Neuritis
871
6
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

Residuals of Shell Fragment Wounds to the Right Forearm

Based upon the evidence of record, the Board finds that the 
veteran's service-connected residuals of shell fragment 
wounds to the right forearm are presently manifested by no 
more than a moderate muscle injury to Muscle Group VII.  
Service treatment records show the veteran sustained a shell 
fragment wound to the right forearm in July 1969 which was 
debrided and that subsequent X-ray examinations revealed 
metallic fragments in the forearm musculature.  There is no 
evidence of more than minimal muscle injury to the wrist nor 
evidence of a moderately severe muscle injury to the dominant 
upper extremity, Muscle Group VII, such as a through and 
through or deep penetrating wound with prolonged infection, 
sloughing of soft parts, or intermuscular scarring.  

The record shows that the RO has assigned a 10 percent rating 
effective from February 5, 2002, which is the earliest date 
of X-ray evidence of any retained metallic fragments.  The 
Board finds, however, that this findings merely confirmed the 
nature of the veteran's muscle injury in service and that the 
date of receipt of his original claim is the more appropriate 
effective date.  Therefore, entitlement to a 10 percent 
rating, but no higher, is warranted for the residuals of a 
shell fragment wound to the right forearm under 38 C.F.R. 
§ 4.72, Diagnostic Code 5307, effective from November 25, 
1997.  

The Board also finds that service treatment records show the 
veteran sustained fractures to the triquetrum and pesiform 
bones and that the February 5, 2002, VA examination 
demonstrated X-ray evidence of degenerative changes to the 
right wrist.  Range of motion studies in February 2007, 
however, revealed full motion to the wrist with flexion to 
80 degrees, dorsiflexion to 80 degrees, radial deviation to 
20 degrees, and ulnar deviation to 45 degrees.  There was no 
change in motion on repetitive motion testing.  A 10 percent 
rating under Diagnostic Code 5003 requires both X-ray 
evidence of arthritis and some limitation of wrist motion.  
Here, the range of motion of the right wrist is normal with 
no limitation of motion shown.  The Court has held that in 
cases such as this where the veteran does not at least meet 
the criteria for a zero percent rating under a diagnostic 
code, there is no additional disability for which a rating 
may be assigned.  See Degmetich, 104 F.3d 1328

Although the veteran complained of occasional stinging and 
numbness in the area of his right forearm scars, a muscle 
injury rating may not be combined with a peripheral nerve 
paralysis rating nor is a peripheral nerve disorder shown to 
be more than 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  His peripheral nerve disorder symptoms 
are wholly sensory and most indicative of mild incomplete 
ulnar nerve paralysis.  The veteran's right forearm scars are 
also shown to be well healed and not painful upon 
examination.  Therefore, no higher, separate, or staged 
ratings are warranted for the residuals of a shell fragment 
wound to the right forearm.  

Residuals of Shell Fragment Wounds to the Left Forearm

Based upon the evidence of record, the Board finds that the 
veteran's service-connected residuals of shell fragment 
wounds to the left forearm are presently manifested by no 
more than a moderate muscle injury to Muscle Group VII.  The 
Board notes that VA records show the RO has assigned a 
noncompensable rating for the service-connected residuals of 
a shell fragment wound to the left forearm under diagnostic 
code 5303.  The September 2002 VA examination, however, 
demonstrates the left forearm injury involved Muscle Group 
VII.  The Board finds this disability is more appropriately 
rated under diagnostic code 5307.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Service treatment records show the veteran sustained a 
missile wound to the anteromedial aspect of the left forearm 
with partial motor and sensory deficit to the ulnar nerve 
distribution.  The wound was debrided and hospital records 
show an apparent ulnar nerve compression repair had been 
performed.  There was a cicatrix over the anteromedial aspect 
of the left upper forearm.  Subsequent X-rays revealed 
foreign bodies in the left arm with the largest medially 
adjacent to the proximal ulna.  Although VA examinations in 
February 2002 and February 2007 found the left forearm scar 
was superficial and painless with no adherence or loss of 
underlying tissue, a September 2002 VA examination revealed a 
1.75-inch long entry and surgical wound to the volar aspect 
of the left medial forearm with some tissue loss and a tender 
and adherent scar.  There is no evidence, however, of a 
moderately severe muscle injury to Muscle Group VII, such as 
a through and through or deep penetrating wound with 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  The observed retained metallic 
fragments in Muscle Group VII confirm the nature of the 
veteran's muscle injury at the date of his original claim.  
Therefore, entitlement to an increased 10 percent rating 
effective from November 25, 1997, but no higher, for the 
residuals of a shell fragment wound to the left forearm under 
the criteria for diagnostic code 5307 is warranted.  

It is significant to note that a separate 10 percent rating 
was awarded in January 2003 for a residual left forearm shell 
fragment wound scar.  While the veteran has not expressed 
disagreement with that determination, it is included in this 
discussion for clarification of the overall disability 
evaluation.  The Board notes the medical evidence of record 
includes somewhat inconsistent findings as to whether the 
veteran's residual left forearm scar involves tissue loss or 
was tender and adherent, but that there is no evidence of a 
deep scar involving more than 12 square inches or any 
limitation of motion due to the left forearm scar itself.  In 
fact, the most recent VA examination in February 2007 
revealed a normal range of motion of the elbow and no loss of 
motion in the left wrist or hand.  There was no tissue 
breakdown.  Therefore, no higher, separate, or staged ratings 
are warranted as a result of the veteran's left forearm scar.

The Board also notes that although the veteran has complained 
of occasional paresthesia in the ulnar distribution of the 
left arm and hand, a muscle injury rating may not be combined 
with a peripheral nerve paralysis rating nor is a peripheral 
nerve disorder shown to be more than 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  His left 
forearm peripheral nerve disorder symptoms are wholly sensory 
and most indicative of mild incomplete ulnar nerve paralysis.  
On VA examination in February 2002 the veteran complained of 
numbness along the tract of the ulna, but the examiner noted 
he was able to feel touch in the area and that he was able to 
flex and extend his wrist with no pain and maintained a 
strong grip with no problem with coordination.  VA 
examination in September 2002 revealed no evidence of tendon 
or nerve damage and muscle strength and function were good.  
The February 2007 VA examiner noted the veteran complained of 
a very slight decrease in perception of light touch over the 
lateral aspect of the left forearm and left fourth and fifth 
fingers, but that grip strength in the hand and wrist and 
elbow strength were completely normal.  Therefore, 
entitlement to a higher, separate, or staged rating in excess 
of 10 percent for the residuals of a shell fragment wound to 
the left forearm is not warranted.  



Residuals of Shell Fragment Wounds to the Right Lower Leg

Based upon the evidence of record, the Board finds that the 
veteran's service-connected residuals of shell fragment 
wounds to the right lower leg are manifested by no more a 
slight muscle injury to Muscle Group XII.  Service medical 
records show that in July 1969 the veteran sustained a wound 
to the anterior tibial compartment of the right leg with no 
motor or sensory deficit.  Hospital records dated from July 
to September 1969 show the fragment wounds to the lower 
extremities were healed.  The wound is demonstrated to have 
been superficial with brief treatment and healing with good 
functional results.  There are no cardinal signs or symptoms 
of muscle disability and no evidence of fascial defect, 
atrophy, impaired tonus, impairment of function, or metallic 
fragments retained in muscle tissue.  Therefore, entitlement 
to a compensable rating under the criteria for diagnostic 
code 5312 is not warranted.

Although on VA joints examination in February 2007 the 
veteran complained of occasional burning to a four centimeter 
shell fragment wound scar to the upper third of his right 
shin, the examiner found the scar was normal with no 
elevation or depression or adherence to the underlying 
tissue.  There was no tissue breakdown and no loss of tissue, 
tenderness, or abnormality of the nerves or muscles in the 
area of the right shin.  No higher, separate, or staged 
ratings are warranted as a result of the veteran's right 
lower leg shell fragment wound.  Therefore, the claim for 
entitlement to a compensable rating for the residuals of a 
shell fragment wound to the right lower leg is denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorders are adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment as a result of these disorders.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Earlier Effective Date Claims

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  In the 
case of direct service connection, the day following 
separation from active service or date entitlement arose, if 
claim is received within one year after separation from 
service; otherwise date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2007).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2007).

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. At 421.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  



General Rating Formula for Mental Disorders:
Ratin
g
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

Global Assessment of Functioning Scale
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with 
peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).
See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2007).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2007).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  

Factual Background and Analysis

Initially, the Board acknowledges that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits effective from April 1998.  A primary disability 
diagnosis of herniated nucleus populous with radiculopathy 
and a secondary diagnosis of PTSD with depression were 
provided.  In Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991), the Court held that the decision of a Social Security 
disability claim "cannot be ignored and to the extent its 
conclusions are not accepted, reasons or bases should be 
given therefore."  See Brown (Clem) v. Derwinski, 2 Vet. 
App. 444, 448; Murincsak v. Derwinski, 2 Vet. App. 363, 370-
372 (1992) (determination by SSA that a claimant is entitled 
to disability benefits is relevant to VA determination of 
severity of veteran claimant's disability and is not stale 
for purposes of making that determination since SSA 
continuously reviews eligibility for disability benefits).  
The veteran's impairment, however, at the time of the August 
1999 SSA determination is primarily attributed to his 
nonservice-connected back disability.  

Vet Center treatment records dated in December 1997 noted 
rule out sub-diagnostic PTSD.  The veteran complained of a 
sleep disorder, mild depression, financial stress, and 
intrusive thoughts.

The veteran's informal claim for VA compensation was received 
on November 25, 1997.  An original application for VA 
compensation benefits including PTSD was received on February 
11, 1998.  A June 1998 VA examination provided diagnoses 
including adjustment disorder with depressed mood, alcohol 
abuse in remission, and marijuana abuse.  It was noted that 
based upon available records, response to psychometrics, 
behavioral observations, and reported psychosocial history 
that a diagnosis of PTSD could not be provided.  The examiner 
stated that while the veteran's exposure to combat was 
substantiated, his reported symptom presentation did not 
support the presence of PTSD in response to those events.  
His present depression and history of alcohol and marijuana 
abuse were more likely due to situational stresses.  

A June 1998 VA mental health clinic psychiatric assessment 
and treatment plan noted an Axis I diagnosis of possible mild 
PTSD.  A GAF score of 60-70 was provided.  It was noted the 
veteran complained of poor sleep, depressed mood, and chronic 
low back pain.  Barriers of a history of abuse, job problems, 
and marital problems were noted.  A June 1998 intake 
examination noted the veteran was casually, but neatly 
dressed.  He was well oriented without signs of thought 
disorder or other psychosis.  His affect was reactive.  He 
complained of chronic depression without suicidal ideation.  
A provisional diagnoses of mild to moderate PTSD was 
provided.

A September 1998 VA psychiatrist's report noted the veteran 
had an appropriate affect with no evidence of looseness of 
associations, delusions, or hallucinations.  He was oriented 
to person, place, time, and situation.  His memory was 
grossly intact for recent and remote events.  His speech was 
productive and goal directed.  Judgment to carry out personal 
affairs was intact and insight was good.  The diagnoses 
included PTSD, dysthymic disorder, history of polysubstance 
abuse, and marijuana abuse.  A GAF score of 75 was provided.  
A November 1998 report noted there was no evidence of 
psychotic thinking, clinical depression, or organicity.  A 
GAF score of 65 was provided.  

A December 1998 Vet Center report noted the veteran had 
contacted the Internal Revenue Service and was in the process 
of finding an equitable resolution to his problem.  It was 
noted he was doing necessary work and continuing to fight his 
depression.  The examiner's assessment was mild depression 
and anxiety.  

A February 1999 VA treatment report noted the veteran stated 
he had noticed an increase in depressive symptoms over the 
past two months with social withdrawal, decreased motivation, 
and decreased energy.  He denied any suicidal ideations or 
intent and stated his situational stressors had actually 
decreased with the resolution of some financial problems.  He 
reported his older sister died in December, but that he felt 
his response had been appropriate.  Mental status examination 
revealed no evidence of psychotic thinking.  There was good 
range of affect with mild depression and no obvious 
organicity.  A GAF score of 55 was provided.  The examiner's 
impression was a fluctuation in level of dysthymic disorder 
with a questionable decrease in efficacy of medication.  

An April 6, 1999, VA treatment report noted the veteran had 
been able to maintain his PTSD and depression at baseline 
with medication.  He denied any suicidal or homicidal 
ideation or intent.  A mental status examination revealed no 
evidence of psychotic thinking.  His affect was labile, but 
not inappropriate to the situation.  There was no evidence of 
worsening cognitive function.  A GAF score of 55 was 
provided.  The examiner noted PTSD and depression were at 
baseline, but that lability of affect was interfering with 
interpersonal relationships.  

In a February 2000 VA Form 9 the veteran stated that some 
days his PTSD was a total impairment.  In a June 2000 
statement the veteran's former employer asserted he had 
terminated him because of his marijuana dependency in June 
1997.  At his personal hearing in April 2001 the veteran 
testified that he had trouble sleeping most nights and 
avoided crowds.  

VA examination in February 2002 noted the veteran was alert, 
cooperative, and casually dressed.  There was no looseness of 
associations or flight of ideas.  He had no bizarre motor 
movements or tics.  His mood was a bit tense, but his affect 
was appropriate.  He experienced nightmares and intrusive 
thoughts.  There was no evidence of homicidal or suicidal 
ideation, delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented times three and remote and 
recent memory were good.  Insight and judgment appeared to be 
adequate.  He had re-experienced traumatic events from 
Vietnam within the past month in nightmares and intense 
recollections.  He avoided thinking about these events and 
any reminders of them.  He stated he felt detached and 
estranged from others and his feeling were numb.  He 
complained of sleep disturbance and was irritable with burst 
of anger.  He was anxious, hypervigilant, and startled 
easily.  It was noted that these problems had interfered 
significantly with work and social activities and had caused 
distress.  The diagnoses included PTSD and the examiner 
provided a GAF score of 60 with moderate symptoms and few 
friends related to the diagnosis of PTSD.  

In his December 2002 notice of disagreement the veteran 
asserted that a 70 percent rating was warranted effective 
from the date of his claim on November 25, 1997.  He stated 
he had been unable to work for the past five years because of 
his PTSD.  He stated he had been treated for situational 
reaction/agitation in August 1968 and that he was provided a 
provisional diagnosis of PTSD in June 1998 at a time when he 
was having extreme difficulty obtaining and maintaining 
employment.  

A November 2002 rating decision granted entitlement to a 
10 percent rating for PTSD effective from November 25, 1997, 
and entitlement to a 70 percent rating effective from April 
6, 1999.  Entitlement to TDIU was awarded in a March 2003 
rating decision effective from April 6, 1999.

At his personal hearing in August 2004 the veteran testified 
that his PTSD had severely affected his life prior to his 
claim in November 1997.  He stated he lost his employment in 
1997 because of his difficulty with authority.  He stated he 
was fired before he injured his back.  

Based upon a comprehensive review of the record, the Board 
finds there is no evidence of any earlier unadjudicated 
formal or informal claims for PTSD or for TDIU.  Although the 
veteran's informal claim for PTSD was received in 
November 1997, there is no evidence demonstrating entitlement 
to a 70 percent rating for PTSD or TDIU arose prior to April 
6, 1999.  The medical evidence reveals that prior to April 6, 
1999, the veteran's PTSD was manifested by no more than 
moderate symptoms with GAF scores in the range of 55 to 75.  
There is no evidence of symptoms of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  
Therefore, entitlement to an effective date earlier than 
April 6, 1999, for the award of a 70 percent rating for PTSD 
is not warranted.  

The Board also finds that there is no evidence of a formal or 
informal claim for TDIU having been submitted prior to April 
6, 1999, and no probative evidence demonstrating the veteran 
was unemployable because of his service-connected 
disabilities prior to that date.  Although the veteran's 
service-connected shell fragment wound and PTSD disability 
ratings may be considered as one disability because they were 
incurred during action, they did not meet the required 
criteria of a 60 percent when combined prior to April 6, 
1999.  Even considering the increased ratings granted in this 
decision the compensable service-connected disabilities prior 
to April 6, 1999 of PTSD (10 percent), residuals of shell 
fragment wound to the right forearm (10 percent), residuals 
of shell fragment wound to the left forearm (10 percent), 
residual left forearm scar (10 percent) when combined under 
the provisions of 38 C.F.R. § 4.25 (2007) are less than 60 
percent.  Therefore, entitlement to an effective date earlier 
than April 6, 1999, for the award of TDIU is not warranted.  




ORDER

Entitlement to a 10 percent rating effective from November 
25, 1997, but no higher, for the residuals of shell fragment 
wounds to the right forearm is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a 10 percent rating effective from November 
25, 1997, but no higher, for the residuals of shell fragment 
wounds to the left forearm is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a compensable rating for the residuals of a 
shell fragment wound to the right lower leg is denied.

Entitlement to an effective date earlier than April 6, 1999, 
for the award of a 70 percent disability rating for PTSD is 
denied.

Entitlement to an effective date earlier than April 6, 1999, 
for entitlement to TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


